In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-2849
ROBERTO G. ALAMO,
                                                 Plaintiff-Appellant,

                                 v.

CHARLIE BLISS, et al.,
                                              Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 1:12-cv-04327 — Sharon Johnson Coleman, Judge.
                     ____________________

    ARGUED NOVEMBER 10, 2016 — DECIDED JULY 20, 2017
               ____________________

   Before RIPPLE, MANION, and ROVNER, Circuit Judges.
   RIPPLE, Circuit Judge. This case arises from a series of inci-
dents that occurred while Roberto Alamo, the plaintiff, was a
Chicago firefighter. The operative complaint contains claims
against the City of Chicago, under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., and against Lieutenant
Charlie Bliss, under 42 U.S.C. § 1983, for various forms of dis-
crimination on the basis of national origin; a failure to accom-
2                                                            No. 15-2849

modate claim against the City, under the Americans with Dis-
abilities Act (“ADA”); and two state tort claims against the
City and Captain Stefan. The City of Chicago, Lieuten-
ant Bliss, and Captain Stefan moved to dismiss for failure to
state a claim under Federal Rule of Civil Procedure 12(b)(6).
The district court granted the motion, dismissing all of
Mr. Alamo’s federal claims with prejudice and declining to
exercise supplemental jurisdiction over his state law claims.
    Mr. Alamo asks us to reverse the district court’s dismissal
of his complaint. He contends that he sufficiently pleaded a
hostile work environment claim, a disparate treatment claim,
and a retaliation claim against the City under Title VII, and a
hostile work environment claim against Lieutenant Bliss un-
der 42 U.S.C. § 1983. We agree, and, for the reasons set forth
in this opinion, we reverse the district court’s dismissal and
remand this case for further proceedings.1


                                     I
                           BACKGROUND
                                    A.
    Mr. Alamo began his service as a firefighter in the Chicago
Fire Department in 2006. According to the allegations of his
complaint, in 2009, shortly after his transfer to Engine Com-



1 We have jurisdiction to decide this appeal under 28 U.S.C. §1291. Mr. Al-
amo is not appealing the dismissal of his ADA claim or the district court’s
decision to decline supplemental jurisdiction over his Illinois assault and
battery claims. Appellant’s Br. 11 n.10.
No. 15-2849                                                  3

pany 55, other firefighters began verbally and physically har-
assing him. The complaint asserts that firefighters called him
“spic” and “f--king Puerto Rican.”2 It also describes incidents
involving firefighters stealing Mr. Alamo’s food or throwing
his food away. This treatment began in 2009 and “continu[ed]
throughout 2010 and 2011.”3 Mr. Alamo also alleges that the
number of times on which he was “detailed,” or assigned to
work at different locations, was excessive when compared to
the assignments given to his non-Latino colleagues during the
same time.4
    Mr. Alamo complained to his immediate supervisor, Lieu-
tenant Bliss, about this treatment. According to the complaint,
Mr. Alamo brought these concerns to Lieutenant Bliss’s atten-
tion in July, August, and November of 2010, and again in
April, July, and August of 2011. Lieutenant Bliss did not rem-
edy the behavior. The complaint details a handful of specific
incidents that occurred after Mr. Alamo initially complained
to Lieutenant Bliss. For example, in March 2011, fellow fire-
fighter Dan Sheahan made derogatory comments to Mr. Al-
amo about his Puerto Rican national origin and then physi-
cally assaulted him. Mr. Alamo alleges that he again com-
plained to Lieutenant Bliss following the incident. He also
alerted Battalion Chief Curt Annis, but asserts that nothing
was done to remedy the discrimination.
   The complaint also details a September 13, 2011 incident.
On that day, Mr. Alamo reported to work but was not feeling


2   R.86 at 4.
3   Id. at 3.
4   Id. at 4.
4                                                    No. 15-2849

well due to allergies and informed Lieutenant Bliss and a col-
league that he would be in the television room and might be
sleeping. About an hour later, Captain Stefan, a captain on a
different truck from Mr. Alamo’s, woke Mr. Alamo up, yelled
profanities at him, and stated, “I don’t like your kind, you bet-
ter put in a transfer and get out of this firehouse because I
don’t want you here.”5 Captain Stefan then chest bumped
Mr. Alamo, used more profanity, and threatened further
physical violence.
    Later that day, Captain Stefan again pushed Mr. Alamo
against a wall, an incident witnessed by Lieutenant Bliss.
Mr. Alamo called 911 for assistance and spoke to police offic-
ers when they arrived, but he did not press charges. Mr. Al-
amo alleges that he did not take the matter further because he
received a call from Chief Chickorotis, the Fire Chief assigned
to Engine 42 Headquarters, who “pleaded with Alamo” to
wait for him to arrive before doing anything.6 When Chief
Chickorotis arrived, he repeatedly asked Mr. Alamo not to
bring charges and to let him resolve the incident without in-
volving the police. Chief Chickorotis also said that he would
help Mr. Alamo with the harassment at the firehouse if
Mr. Alamo did not press charges. Mr. Alamo agreed, but
asked the police to document the incident with Captain
Stefan.
    Later that evening, Chief Chickorotis brought Mr. Alamo
to a different firehouse and they met privately. Chief Chicko-
rotis asked Mr. Alamo, “What can we do to make this all go

5   Id. at 4–5 (internal quotation marks omitted).
6   Id. at 5.
No. 15-2849                                                  5

away?”7 Mr. Alamo said he wanted the Fire Department to
“do the right thing.”8 Chief Chickorotis became angry and
said he was done talking to him. Mr. Alamo later learned that
the responding police officers had a private meeting with
Captain Stefan, Chief Chickorotis, and others, and that the po-
lice report was inaccurate.
   On the next day, September 14, 2011, at 6:00 a.m., Mr. Al-
amo ended his shift and took the bus home. Mr. Alamo exited
the bus after a few blocks because he was experiencing chest
pain, dizziness, and a migraine. He called a friend to pick him
up and take him to the hospital where he explained to an
emergency room physician that he had been chest bumped
and pushed at work the day before. The physician diagnosed
him with a work-related chest contusion, work-related stress,
and possibly post-traumatic stress disorder. Mr. Alamo met
with his primary care physician the next day; he referred
Mr. Alamo to a psychologist and a psychiatrist and ordered
medical leave due to the incident with Captain Stefan.
    That same day, Mr. Alamo reported to the Chicago Fire
Department that he was beginning medical leave. At that
time, Sylvia Tienda was the Medical Section Chief and had
authority to decide whether firefighters could return to work
after medical leave. Ms. Tienda told Mr. Alamo she would not
consider his injury work-related, and the Chicago Fire De-
partment would not pay for any hospital or medical treatment
because he did not report the incident while on duty.



7   Id. at 6 (internal quotation marks omitted).
8   Id.
6                                                         No. 15-2849

    On March 13, 2012, after Mr. Alamo had been on medical
leave for six months, Ms. Tienda informed Mr. Alamo that his
medical leave was expiring and that he would need to get a
release from his treating physician to return to duty.9 The next
day, Mr. Alamo met with his treating physician, who gave
him written authorization to return to work without re-
strictions. On March 16, when Mr. Alamo gave Ms. Tienda
this authorization, she requested new information, including
a prescription for a functional capacity evaluation. Mr. Alamo
obtained the prescription and delivered it to Ms. Tienda on
March 19. A few days later, on March 21, another employee
in the Medical Section, Dr. Issac Morcos, told Mr. Alamo that
he needed progress notes from all of his treating physicians
before clearing him to return to work. Mr. Alamo’s treating
physicians forwarded their progress notes on March 22 and
March 26, 2012.
    On March 26, Ms. Tienda confirmed receipt of these doc-
uments. The same day, Mr. Alamo met with his union repre-
sentative “regarding why the [Chicago Fire Department]
would not allow him to return to work when he had been
cleared by his treating physicians.”10 On March 30, 2012,
Mr. Alamo filed an inquiry with Ms. Tienda about his work
status and received a response from her on April 3, 2012. That
day, Mr. Alamo learned, for the first time, of another require-
ment: he needed to provide medical records dating back to
2009 and undergo further medical evaluation, including two


9 Mr. Alamo learned that day that Ms. Tienda “had calculated his fur-
loughs improperly” and that he had an additional sixty-eight days of med-
ical leave. Id. at 8.
10   Id.
No. 15-2849                                                           7

days of psychological tests, before he could be cleared for
work. The next day, April 4, 2012, Mr. Alamo filed a charge
against the Chicago Fire Department with the U.S. Equal Em-
ployment Opportunity Commission.
    After that filing, on April 19, 2012, Ms. Tienda scheduled
Mr. Alamo for a two-part psychological test on May 1 and 24,
2012. Mr. Alamo attended the May 1 session, but was told by
the doctor’s office that the Chicago Fire Department would be
in touch with Mr. Alamo regarding the second session be-
cause the May 24 date had to be rescheduled.
    On May 8, another doctor in the Chicago Fire Depart-
ment’s Medical Section asked Mr. Alamo “for several more
medical records dating back several years.”11 Mr. Alamo, now
represented by counsel, asked about the necessity of these rec-
ords and when the second part of the testing would take
place. Over the course of the next month, Mr. Alamo’s attor-
ney asked the Medical Section several more times why the ad-
ditional records were needed, what else Mr. Alamo needed to
provide, and when the second day of testing would be sched-
uled. The attorney received no response. On June 4, 2012,
Mr. Alamo filed this lawsuit.12
   On July 3, 2012, Mr. Alamo received a letter from Adri-
anne Bryant, the Fire Department’s Deputy Commissioner of
Human Resources, explaining that his leave time was ex-
hausted and that, if he did not return to work, resign, or go
on a leave of absence, he would be designated as “absent

11   Id. at 9.
12The district court had jurisdiction under 28 U.S.C. §§ 1331, 1343, and
1367.
8                                                     No. 15-2849

without authorized leave.”13 On July 6, 2012, the Fire Depart-
ment stopped paying Mr. Alamo his salary and benefits. Sev-
eral months later, however, Mr. Alamo was reinstated as a
firefighter. Mr. Alamo contends that non-Latino firefighters
did not face these hurdles after medical leave.


                                      B.
    This case comes to us on Mr. Alamo’s third amended com-
plaint. That complaint sets forth three Title VII national-origin
discrimination claims against the City: a hostile work envi-
ronment claim; a disparate treatment claim; and a retaliation
claim. The complaint also includes a hostile work environ-
ment claim against Lieutenant Bliss under 42 U.S.C. § 1983; a
failure to accommodate claim under the ADA against the
City; and two state tort claims against the City and Captain
Stefan. The defendants moved to dismiss for failure to state a
claim under Federal Rule of Civil Procedure 12(b)(6).
    On July 28, 2015, the district court granted the motion. It
dismissed all of Mr. Alamo’s federal claims with prejudice
and declined to exercise supplemental jurisdiction over his
state law claims. The court concluded that the allegations in
Mr. Alamo’s complaint did not allege “severe or pervasive”
harassment, as required to state a hostile work environment
claim.14 With respect to Mr. Alamo’s Title VII disparate treat-
ment and retaliation claims, the court ruled that both claims



13   R.86 at 10 (internal quotation marks omitted).
14   R.111 at 8.
No. 15-2849                                                       9

failed because neither “detailing” nor “hurdles and chal-
lenges” in returning to work constituted adverse employment
actions and because Mr. Alamo “failed to allege any causal
link between his reports of harassment to Bliss and the subse-
quent actions of the medical section personnel.”15


                                 II
                         DISCUSSION
     We review de novo the district court’s decision to dismiss
a complaint for failure to state a claim under Federal Rule of
Civil Procedure 12(b)(6). Abcarian v. McDonald, 617 F.3d 931,
933 (7th Cir. 2010). In our review, we must “accept as true all
factual allegations in the amended complaint and draw all
permissible inferences in [the plaintiff]’s favor.” Bible v. United
Student Aid Funds, Inc., 799 F.3d 633, 639 (7th Cir. 2015). A
complaint will survive a motion to dismiss for failure to state
a claim if it “contain[s] sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). That is, “[w]hile a plain-
tiff need not plead detailed factual allegations to survive a
motion to dismiss, she still must provide more than mere la-
bels and conclusions or a formulaic recitation of the elements
of a cause of action for her complaint to be considered ade-
quate.” Bell v. City of Chicago, 835 F.3d 736, 738 (7th Cir. 2016)
(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at
678).



15   Id. at 10–12.
10                                                   No. 15-2849

   Having stated the general principles that govern our in-
quiry, we now apply these principles to the particular circum-
stances of this case. We first address Mr. Alamo’s hostile work
environment claims under Title VII and Section 1983; we then
turn to his Title VII disparate treatment and, finally, his Title
VII retaliation claim.


                               A.
     Title VII forbids an employer
        (1) to fail or refuse to hire or to discharge any
        individual, or otherwise to discriminate against
        any individual with respect to his compensa-
        tion, terms, conditions, or privileges of employ-
        ment, because of such individual’s … national
        origin[.]
42 U.S.C. § 2000e-2(a)(1). Mr. Alamo may establish a violation
of Title VII by proving that he was subjected to a hostile work
environment. As the Supreme Court explained in Harris v.
Forklift Systems Inc., this statutory language “is not limited to
‘economic’ or ‘tangible’ discrimination. The phrase ‘terms,
conditions, or privileges of employment’ evinces a congres-
sional intent ‘to strike at the entire spectrum of disparate
treatment of men and women’ in employment, which in-
cludes requiring people to work in a discriminatorily hostile
or abusive environment.” 510 U.S. 17, 21 (1993) (quoting Mer-
itor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986)). To state a
hostile work environment claim based on national origin, a
plaintiff must allege that: (1) he “was subject to unwelcome
harassment”; (2) “the harassment was based on [his] national
origin”; (3) “the harassment was severe or pervasive so as to
No. 15-2849                                                                  11

alter the conditions of employment and create a hostile or
abusive working environment”; and (4) “there is basis for em-
ployer liability.” Huri v. Office of the Chief Judge of the Circuit
Court of Cook Cty., 804 F.3d 826, 833–34 (7th Cir. 2015).16 In de-
termining whether a workplace is objectively hostile, we con-
sider the totality of the circumstances, including: “the fre-
quency of the discriminatory conduct; its severity; whether it
is physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an em-
ployee’s work performance.” Harris, 510 U.S. at 23. “[T]he
specific circumstances of the working environment and the
relationship between the harassing party and the harassed”
also “bear on whether that line is crossed.” Robinson v. Sap-
pington, 351 F.3d 317, 330 (7th Cir. 2003). Still, this liability has
limitations, and Title VII was not designed to become a “gen-
eral civility code.” Faragher v. City of Boca Raton, 524 U.S. 775,
788 (1998) (internal quotation marks omitted). Instead, alt-
hough a workplace need not be “hellish” to constitute a hos-
tile work environment, Jackson v. Cty. of Racine, 474 F.3d 493,
500 (7th Cir. 2007), a hostile work environment must be “so
pervaded by discrimination that the terms and conditions of


16 A plaintiff may assert a concomitant employment discrimination Title
VII and 42 U.S.C. § 1983 claim. Cf. Alexander v. Gardner-Denver Co., 415 U.S.
36, 48–49 (1974) (“The clear inference is that Title VII was designed to sup-
plement, rather than supplant, existing laws and institutions relating to
employment discrimination.”). When a plaintiff uses § 1983 as a parallel
remedy to a Title VII hostile work environment claim, the elements
needed to establish liability are the same under both statutes. Huri v. Office
of the Chief Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 835 (7th Cir.
2015) (citing Rivera v. P.R. Aqueduct & Sewers Auth., 331 F.3d 183, 192 (1st
Cir. 2003)).
12                                                             No. 15-2849

employment [a]re altered,” Vance v. Ball State Univ., 133 S. Ct.
2434, 2441 (2013).
    The complaint contains several allegations which, taken
together, sufficiently state hostile work environment claims
under both Title VII and § 1983. First, Mr. Alamo asserts that
he was subjected to “name-calling, derogatory and racist
comments” by his co-workers between 2009 and September
2011.17 There is no “magic number” of instances or type of slur
that indicates a hostile work environment. Cerros v. Steel
Techs., Inc., 288 F.3d 1040, 1047 (7th Cir. 2002) (“Cerros I”) (in-
ternal quotation marks omitted).18 Instead, we look to the
“pervasiveness and severity” of language used, which we
have described as being “inversely related.” Cerros v. Steel
Techs., Inc., 398 F.3d 944, 951 (7th Cir. 2005) (“Cerros II”). A
“severe episode” that occurs “as rarely as once” and a “relent-
less pattern of lesser harassment” both may violate Title VII.
Id. (internal quotation marks omitted).
    Mr. Alamo recalls two specific racial slurs (“spic” and
“f--king Puerto Rican”) that were directed at him.19 Although
the complaint lacks detail regarding the frequency of the com-
ments, both slurs are severe: each evinces a clear animus
against a particular national origin. Thus, even if the slurs



17   R.86 at 4.
18 See also Rodgers v. W.-S. Life Ins. Co., 12 F.3d 668, 671–73 (7th Cir. 1993)
(finding an actionable hostile work environment when supervisors and
employees referred to an employee by a racial slur between five and ten
times).
19   R.86 at 4.
No. 15-2849                                                  13

were used only sporadically over the two-year period de-
tailed in the complaint, they must factor into our analysis. The
complaint also contains allegations that Mr. Alamo was both-
ered enough by the comments, as well as other incidents in
the firehouse, that he informed Lieutenant Bliss “on numer-
ous occasions, including in July, August and November of
2010, and April, July and August of 2011, of the harassment
that he endured from his fellow firefighters.”20 Despite these
repeated complaints, Lieutenant Bliss did not ameliorate the
conditions of Mr. Alamo’s workplace.
    The complaint also makes clear that these slurs were just
part of the harassment that Mr. Alamo faced. The complaint
also alleges that Mr. Alamo notified Battalion Chief Annis
and Lieutenant Bliss of “several incidents” of his food being
thrown out of the fridge or being stolen by co-workers.21 The
defendants characterize these allegations as the sort of “triv-
ial” incidents not covered by Title VII.22 But that misunder-
stands the Supreme Court’s standard, which requires that we
consider the totality of Mr. Alamo’s factual allegations and the
work environment in which they happened. See Harris, 510
U.S. at 23. Combined with the verbal abuse endured by
Mr. Alamo, the complaint suggests that these incidents were
based on his national origin and contributed to a multifaceted
effort to harass Mr. Alamo. It is also significant that the har-
assment occurred in an atmosphere where firefighters live
and serve together and in which mutual interdependence is

20   Id.
21   Id.
22   Appellees’ Br. 22.
14                                                            No. 15-2849

an essential factor in effectiveness and, at times, survival. Unit
cohesion is as important in a firefighting unit as it is on a bat-
tlefield or aboard a man-of-war.23
    Notably, the complaint also describes two physical alter-
cations that occurred in the firehouse; Mr. Alamo alleges that
both were motivated by his national origin. The first of these
incidents occurred in March 2011. The complaint states that a
coworker, “firefighter Dan Sheahan, … directed racist and de-
rogatory comments regarding Alamo’s Puerto Rican national
origin and verbally harassed and physically assaulted Al-
amo.”24 Mr. Alamo told Lieutenant Bliss about the incident,
but the complaint states that Lieutenant Bliss did nothing to
address the harassment. A second physical altercation oc-
curred in September 2011. The complaint details how Captain
Stefan woke Mr. Alamo up, yelled profanities at him, and
stated “I don’t like your kind, you better put in a transfer and
get out of this firehouse because I don’t want you here.”25
Captain Stefan then chest bumped Mr. Alamo, used more
profanity, and threatened further physical violence. Later that
day, Mr. Alamo again was pushed against a wall by Captain


23 Cf. Anderson v. Burke Cty., Ga., 239 F.3d 1216, 1222 (11th Cir. 2001) (ex-
plaining that a fire department “has a need to secure discipline, mutual
respect, trust and particular efficiency among the ranks due to its status as
a quasi-military entity different from other public employers” (internal
quotation marks omitted)); Moss v. City of Pembroke Pines, 782 F.3d 613, 621
(11th Cir. 2015) (recognizing “a heightened need for order, loyalty, and
harmony in a quasi-military organization such as a police or fire depart-
ment”).
24   R.86 at 4.
25   Id. at 4–5 (internal quotation marks omitted).
No. 15-2849                                                                  15

Stefan, an incident which he claims that Lieutenant Bliss wit-
nessed.26
    The district court did not consider the September 2011 in-
cident in its analysis because Mr. Alamo “left the workplace
for medical leave less than 24-hours after the encounter,”27
which, in its view, deprived the Chicago Fire Department of
taking the appropriate action. We respectfully disagree. In
considering only the complaint at this stage, it was far too
premature for the district court to conclude that the City could
not have taken remedial action. In any event, even without the
September 2011 incident, there were sufficient allegations in
the complaint to state a hostile work environment claim. We
are required at this stage to credit Mr. Alamo’s allegations
that his coworkers used offensive slurs, stole his food, and


26 The City’s suggestion that it cannot be held liable for Captain Stefan’s
actions because he was not Mr. Alamo’s supervisor is wide of the mark.
Even if we assume that, despite his rank, Captain Stefan cannot be consid-
ered a supervisor, Jajeh v. Cty. of Cook, 678 F.3d 560, 568 (7th Cir. 2012), the
City of Chicago still may be liable if Mr. Alamo can establish that the City
was negligent in discovering and remedying the harassment, id.; Cooper-
Schut v. Visteon Auto. Sys., 361 F.3d 421, 426 (7th Cir. 2004). According to
the allegations of the complaint, Captain Stefan’s alleged assaults were re-
ported to Chief Chickorotis and, at least in one instance, witnessed by
Lieutenant Bliss. See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 758–59
(1998).
    The complaint does not specify whether Chief Chickorotis was
Mr. Alamo’s reporting senior, but it does allege adequately that this officer
assumed, at one point, authority and responsibility for rectifying the situ-
ation involving Captain Stefan.
27R.111 at 8 n.2 (citing Cerros v. Steel Tech., Inc., 398 F.3d 944, 952 (7th Cir.
2005)).
16                                                            No. 15-2849

physically threatened him over a two-year period. We also are
obliged to accept, for purposes of adjudicating this dismissal,
Mr. Alamo’s allegations that he routinely complained to his
supervisors of mistreatment and that those supervisors did
nothing to curb the ongoing harassment he faced.28 Surely
these allegations, if true, plausibly state that Mr. Alamo en-
dured a hostile work environment. Indeed, the complaint de-
tails exactly the type of “sever[e]” language and “physically
threatening” circumstances that the Supreme Court described
as hostile in Harris, 510 U.S. at 23. We therefore conclude that
Mr. Alamo stated a hostile work environment claim against
the City and against Lieutenant Bliss.


                                     B.
    We turn next to Mr. Alamo’s disparate treatment claim. To
establish a Title VII disparate treatment claim, a plaintiff must
allege that an employer took job-related action against him
which was motivated by intentional discrimination. See Ernst
v. City of Chicago, 837 F.3d 788, 794 (7th Cir. 2016). The district
court dismissed Mr. Alamo’s disparate treatment claim and
his related retaliation claim because, in its view, the complaint
did not allege that the Chicago Fire Department had taken an
adverse employment action against Mr. Alamo. The City also
disputes whether the complaint alleges that any such action
was the result of a protected characteristic.



28This is particularly true given that “little information is required to put
[an] employer on notice” of a discrimination claim because employers are
“familiar” with such claims and thus should “know how to investigate
them.” Carlson v. CSX Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014).
No. 15-2849                                                               17

    We have described an adverse employment action as “a
materially adverse change in the terms and conditions of em-
ployment [that is] more disruptive than a mere inconvenience
or an alteration of job responsibilities.” Stockett v. Muncie Ind.
Transit Sys., 221 F.3d 997, 1001 (7th Cir. 2000) (alteration in
original) (internal quotation marks omitted). Such actions in-
clude: (1) diminishing an “employee’s compensation, fringe
benefits, or other financial terms of employment,” including
termination; (2) reducing long-term career prospects “by pre-
venting him from using the skills in which he is trained and
experienced, so that the skills are likely to atrophy and his ca-
reer is likely to be stunted”; and (3) changing “the conditions
in which [an employee] works … in a way that subjects him
to a humiliating, degrading, unsafe, unhealthful, or otherwise
significantly negative alteration in his workplace environ-
ment.” Herrnreiter v. Chicago Hous. Auth., 315 F.3d 742, 744 (7th
Cir. 2002) (emphasis in original).
    Mr. Alamo contends that being “detailed excessively”
during his employment and the “needlessly piece-meal” in-
vestigation that the Department took when he sought to re-
turn from medical leave constitute adverse employment ac-
tions.29 First, regarding “detailing,” Mr. Alamo contends that
he was assigned to work at different locations excessively and
specifically asserts that “similarly situated white employees
of the City” did not experience the same treatment.30 Alt-
hough Mr. Alamo does not state how often he was detailed,


29 Appellant’s Br. 23 (quoting R.86 at 4); id. at 27. Mr. Alamo describes de-
tailing as a “brief assignment to a different location.” Id. at 23 (internal
quotation marks omitted).
30   R.86 at 13.
18                                                              No. 15-2849

the complaint, read in its entirety, alleges that Mr. Alamo was
targeted for less desirable assignments. As we have recog-
nized, an adverse employment action may be “unique to a
particular situation.” Lavalais v. Vill. of Melrose Park, 734 F.3d
629, 634 (7th Cir. 2013); see Parrett v. City of Connersville, Ind.,
737 F.2d 690, 693 (7th Cir. 1984) (discussing that employee
was “given a windowless room to sit in that formerly had
been a storage closet” and that the employee “spent his shift
sitting at the desk with nothing to do”).31
    We believe that it is premature to conclude that exces-
sively “detailing” Mr. Alamo did not result in an adverse em-
ployment action. When evaluated in context with Mr. Al-
amo’s other allegations, these assignments can be construed
as a tool to marginalize or stigmatize Mr. Alamo within the
Department. It also may be that being “detailed” made it dif-
ficult for Mr. Alamo to continue to perform his job at the same
level, or may impact Mr. Alamo’s long-term career prospects.
We therefore conclude that, in the context of this case, the al-
legations regarding excessive “detailing” plausibly state an
adverse employment action. In any event, when combined
with the allegation that Mr. Alamo did not receive a salary or
benefits for a period after his medical leave ran out, a suffi-


31 In Lavalais v. Village of Melrose Park, for example, we recognized that a
police officer described a “constructive demotion” when his “assignment
to the midnight shift for an indefinite period of time stripped him of his
authority as a sergeant, significantly diminished his job responsibilities,
and caused him to be ‘virtually powerless’ as a sergeant.” 734 F.3d 629,
634–35 (7th Cir. 2013). We also have recognized “constructive discharge”
claims where forced idleness was used to humiliate and marginalize an
employee. See Parrett v. City of Connersville, Ind., 737 F.2d 690, 694 (7th Cir.
1984).
No. 15-2849                                                  19

cient claim of disparate treatment certainly is stated. Dimin-
ishing an employee’s compensation on the basis of national
origin is an adverse employment action under Title VII.
Herrnreiter, 315 F.3d at 744.
    The complaint provides specific allegations of how the
gap in reinstatement was caused by the City. Following the
incident with Captain Stefan, Mr. Alamo took medical leave
at the recommendation of his physicians. Six months later, on
March 13, 2012, Ms. Tienda informed Mr. Alamo that his
medical leave was expiring and that he would need to obtain
a release from his treating physician to return to duty. Mr. Al-
amo was cleared by his physician, who gave him written au-
thorization to return to work. The Medical Section then re-
quested additional information, including an authorization
for a functional capacity evaluation. Mr. Alamo obtained that
prescription and provided it to Ms. Tienda.
    A few days later, Mr. Alamo was informed of a new re-
quirement. At that time, Mr. Alamo was told that the Medical
Section needed progress notes from all of his treating physi-
cians before clearing him to return to work. Mr. Alamo com-
plied with this request and his physicians sent their notes on
March 22 and March 26, 2012, which Ms. Tienda confirmed
that she received. Shortly thereafter, on March 30, 2012,
Mr. Alamo filed an inquiry with Ms. Tienda about his work
status. In Ms. Tienda’s April 3, 2012 response, Mr. Alamo
learned for the first time of yet another requirement: he
needed to provide medical records dating back to 2009 and
undergo additional testing, including two days of psycholog-
ical evaluation.
   On April 19, 2012, Ms. Tienda scheduled Mr. Alamo for a
two-part psychological test to take place on May 1 and 24,
20                                                     No. 15-2849

2012. After the May 1 session, Mr. Alamo was asked to pro-
vide more medical records by a different physician in the De-
partment’s Medical Section. Mr. Alamo, now represented by
counsel, asked about “the necessity of these additional medi-
cal records.”32 Over the next month, Mr. Alamo’s counsel con-
tinued to ask for clarification. The Fire Department did not
respond to these requests.
   On July 3, 2012, Mr. Alamo received a letter from the Fire
Department’s human resources deputy commissioner ex-
plaining that his leave time was exhausted and that if he did
not return to work, resign, or go on a leave of absence, in
about two weeks he would be designated as “absent without
authorized leave.”33 Unable to return because of the ongoing
medical inquiry, the Fire Department stopped paying Mr. Al-
amo his salary and benefits on July 6, 2012.34
    Mr. Alamo emphasizes that these “hurdles were imposed
in a needlessly piece-meal, and needlessly incrementally on-
erous manner.”35 He claims that “[f]or each [hurdle] he
cleared, a new one appeared, more onerous than the last.”36
Such a pattern, Mr. Alamo asserts, is consistent with making
compliance impossible, and differentiates these allegations




32   R.86 at 9.
33   Id. at 10 (internal quotation marks omitted).
34   Several months later, Mr. Alamo was reinstated.
35   Appellant’s Br. 27.
36   Id.
No. 15-2849                                                                 21

from what otherwise might have been a legitimate investiga-
tion into Mr. Alamo’s medical fitness.37 The complaint also
clearly connects this treatment to Mr. Alamo’s protected sta-
tus, claiming that “other, non-Latino firefighters have not
been subjected” to these types of “hurdles, obstacles, and
challenges in their attempts to return to work after a medical
leave of absence.”38
    We recognize that there may be a lawful explanation for
the Chicago Fire Department’s conduct. After all, fire depart-
ments are a “special work environment” and medical evalua-
tions, including psychiatric evaluations, may be considered
“job-related and consistent with business necessity.” See Coff-
man v. Indianapolis Fire Dep’t, 578 F.3d 559, 566 (7th Cir. 2009)
(observing that fire departments have the “obligation to the
public to ensure that its workforce is both mentally and phys-
ically capable of performing what is doubtless mentally and
physically demanding work”). But dismissing Mr. Alamo’s
claim at this stage would be shortsighted. Mr. Alamo does not
complain that the Chicago Fire Department should not have
undertaken any investigation into his fitness to serve; rather,
the complaint describes an investigation that was so onerous
that it could not be completed in the nearly four-month period
between Ms. Tienda’s initial inquiry and the expiration of
Mr. Alamo’s medical leave. In the context of Mr. Alamo’s other
allegations, we conclude that the complaint plausibly attrib-




37 Id. at 25–27 (discussing Brooks v. Ross, 578 F.3d 574 (7th Cir. 2009); Swan-

son v. Citibank, N.A., 614 F.3d 400 (7th Cir 2010)).
38   R.86 at 10.
22                                                            No. 15-2849

utes the piecemeal and onerous process to Mr. Alamo’s na-
tional origin. It therefore states a claim for disparate treatment
against the City under Title VII.


                                     C.
    We now turn to Mr. Alamo’s retaliation claim. To state a
claim for retaliation under Title VII, a plaintiff must allege
that he “engaged in statutorily protected activity” and suf-
fered an adverse action39 “as a result of that activity.” Huri,
804 F.3d at 833.
    The district court dismissed Mr. Alamo’s retaliation claim
because it believed that the complaint did not allege that the
Chicago Fire Department had taken an adverse employment
action against Mr. Alamo. We, however, already have stated
our contrary conclusion; the complaint makes clear that
Mr. Alamo did not receive any salary or benefits for a brief
period after his medical leave ran out. See Herrnreiter, 315 F.3d
at 744.
   In addition to the claim that the Department processed his
return in a needlessly onerous way due to his national origin,

39 “The range of conduct prohibited under [Title VII’s] anti-retaliation pro-

vision is broader than its anti-discrimination provision.” Henry v. Milwau-
kee Cty., 539 F.3d 573, 586 (7th Cir. 2008). In the context of a retaliation
claim, “‘the discriminatory acts proscribed by Title VII … are not limited
to those that affect the terms and conditions of one’s employment.’” Id.
(quoting Lewis v. City of Chicago, 496 F.3d 645, 655 (7th Cir. 2007)). Here,
because Mr. Alamo clearly alleges an adverse employment action under Ti-
tle VII’s anti-discrimination provision, Herrnreiter v. Chicago Hous. Auth.,
315 F.3d 742, 744 (7th Cir. 2002), we need not consider the full breadth of
Title VII’s prohibition on retaliation.
No. 15-2849                                                               23

the complaint offers a second, very specific explanation for
the prolonged investigation, which clearly connects the ad-
verse action to protected activity. The complaint explains that,
after the violent altercation with Captain Stefan, Mr. Alamo
called 911 in order to file a police report regarding the inci-
dent. Mr. Alamo’s ability to report what he viewed as work-
place discrimination clearly is protected activity under Title
VII.40 Worth v. Tyer, 276 F.3d 249, 265 (7th Cir. 2001) (conclud-
ing that plaintiff’s decision to file a police report “constitutes
protected activity under Title VII”); 42 U.S.C. § 2000e-3(a)
(listing protected activities, including “oppos[ing] any prac-
tice made an unlawful employment practice” by Title VII).41
    Before the police arrived, however, Chief Chickorotis
called Mr. Alamo and pleaded with him not to involve the po-
lice. Indeed, Chief Chickorotis allegedly went so far as to go
to Mr. Alamo’s firehouse that evening to dissuade Mr. Alamo

40 As previously discussed, the complaint asserts that this altercation was
motivated by Mr. Alamo’s national origin. Specifically, during the alterca-
tion, the complaint states that Captain Stefan shouted “I don’t like your
kind” at Mr. Alamo. R.86 at 4 (internal quotation marks omitted). Whether
these comments actually “went so far as to violate Title VII does not mat-
ter” in our present analysis. Castro v. DeVry Univ., Inc., 786 F.3d 559, 564
(7th Cir. 2015). Instead, because Mr. Alamo “sincerely and reasonably be-
lieved [he] [was] complaining about conduct prohibited by Title VII,” that
is sufficient “to establish protected activity.” Id.
41 See also id. (holding that filing a complaint with a human resources man-

ager constituted protected activity); Greengrass v. Int’l Monetary Sys. Ltd.,
776 F.3d 481, 485 (7th Cir. 2015) (describing filing EEOC charges as “the
most obvious form of statutorily protected activity”). Indeed, “Title VII
depends for its enforcement upon the cooperation of employees who are
willing to file complaints and act as witnesses.” Burlington N. & Santa Fe
Ry. Co. v. White, 548 U.S. 53, 67 (2006).
24                                                   No. 15-2849

from reporting the incident. In exchange, Mr. Alamo claims
that Chief Chickorotis offered to help him with the harass-
ment at the firehouse. This help, however, only would be
given if Mr. Alamo did not escalate the situation with Captain
Stefan. Mr. Alamo agreed not to press charges, but insisted on
filing an accurate police report. Later, when asked by Chief
Chickorotis what the Department could do “to make this all
go away,” Mr. Alamo asked for the Department to “do the
right thing.”42 This made Chief Chickorotis angry. The Chief
then stated that he was “done talking” to Mr. Alamo.43
     The City asserts that the lengthy gap between Mr. Alamo’s
decision to file a police report and the allegedly prolonged in-
vestigation weakens any inference of causation. An inference
of retaliation can be weakened by “a lengthy time period be-
tween the protected activity and the alleged retaliation.” Carl-
son v. CSX Transp., Inc., 758 F.3d 819, 828 (7th Cir. 2014). For
example, “[i]f the best a plaintiff can do is allege that he en-
gaged in protected activity and then, years later, the employer
took an adverse action against him, the claim may not be per-
mitted to proceed.” Id. (citing Carmody v. Bd. of Tr. of Univ. of
Ill., 747 F.3d 470, 480 (7th Cir. 2014)). Still, we have admon-
ished that “no bright-line timing rule” should be used to de-
cide whether a retaliation claim is plausible. Id. at 829.
   Here, the complaint sets forth good reason for the gap be-
tween the report and the allegedly retaliatory conduct: be-
tween the incident with Captain Stefan and the onerous pro-
cess to return to work, Mr. Alamo was on medical leave from
his position due to injuries inflicted by Captain Stefan. In

42   R.86 at 6 (internal quotation marks omitted).
43   Id.
No. 15-2849                                                  25

other words, it was not until Mr. Alamo attempted to return
to the Chicago Fire Department, when his medical leave was
about to expire, that the Department had its first opportunity
to retaliate against him for reporting the incident with Cap-
tain Stefan. The delay in retaliatory activity therefore cannot
be used to suggest a break in the causal chain. Moreover,
based on Chief Chickorotis’s rank, it also is plausible that the
Chief had authority to take action affecting Mr. Alamo’s re-
turn to work.
    Because we conclude that the complaint sufficiently sets
forth a protected activity, an adverse employment action, and
a causal link to protected conduct, we conclude that Mr. Al-
amo has stated a retaliation claim against the City under Title
VII.


                         Conclusion
   For the reasons set forth in the foregoing opinion, we re-
verse the district court’s dismissal of Mr. Alamo’s Title VII
and § 1983 claims and remand for proceedings consistent
with this opinion.


                                REVERSED and REMANDED